51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Rountree Riley GOODMON;  In re George T. Johnson, Petitioners.
No. 94-8099.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 5, 1995.

Rountree Riley Goodmon, George T. Johnson, petitioners pro se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Rountree Riley Goodmon and George T. Johnson petition this Court for a writ of mandamus to compel the district court to rule on their 42 U.S.C. Sec. 1983 (1988) action consistent with this Court's partial reversal and remand decided on October 29, 1991.  Goodmon v. Rockefeller, 947 F.2d 1186 (4th Cir.1991).  Because the district court is proceeding to resolve this matter, having entered its latest order in this case within the last month, we deny the relief requested.  We note that Petitioners may file another mandamus petition if the district court does not act expeditiously.


2
Accordingly, although we grant leave to proceed in forma pauperis, we deny Petitioners' petition for writ of mandamus.  Because there are no complex or substantial issues presented in this appeal, we deny Petitioners' motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.